           Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

CASSANDRA TERRANOVA,                         :
CHRISTY WAKE, and LORI                       :    Civil Action File No.
DAVIS                                        :
                                             :
     Plaintiffs,                             :
                                             :
     vs.                                     :
                                             :
THE PUPPY PANTRY BOUTIQUE                    :
AND BARKERY, LLC, and                        :
ELIZABETH POUNDSTONE                         :
                                             :
      Defendants.                            :

                                    COMPLAINT

     Plaintiffs Cassandra Terranova (“Terranova”), Christy Wake (“Wake”), and Lori
Davis (“Davis”) (collectively “Plaintiffs”) bring this Complaint against Defendants
The Puppy Pantry Boutique and Barkery, LLC (“Puppy Pantry”) and Elizabeth

Poundstone (“Poundstone”) (collectively “Defendants”) and show the Court as
follows:
1.      INTRODUCTION
                                             1.

     This is a wage and hour case arising from the Defendants classification of
Plaintiffs as independent contractors.




                                         1
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 2 of 27




                                              2.
   Puppy Pantry and Poundstone employed Plaintiffs as groomers. Although

Plaintiffs regularly worked more than forty hours during each work week,
Defendants failed to pay them an FLSA overtime premium for such overtime hours.
                                              3.

   Defendants misclassified Plaintiffs as independent contractors in their positions
as groomers in order to evade the overtime pay provisions of the FLSA.
                                              4.

   In addition to their federal causes of action, Plaintiffs assert pendent state law
claims to recover deductions that were made from their pay to cover the cost of
Workers’ Compensation insurance in violation of O.C.G.A. § 34-9-121 and the

public policy of the State of Georgia.
                                              5.

   In addition, Terranova also asserts a pendent state law claim for breach of contract

which arise out of the same set of operating facts as her federal claim.

      (a) Jurisdiction and Venue

                                              6.
   This Court has subject matter jurisdiction over the present action under Article
III, § 2 of the United States Constitution, FLSA §16(b), 29 U.S.C. § 216(b) and 28
U. S.C § 1331, because this case arises under the FLSA, a federal statute that affects

interstate commerce.



                                          2
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 3 of 27




                                                7.
   This Court has supplemental jurisdiction over Plaintiffs’ state law claims set forth

herein arising under Georgia law in accord with 28 U.S.C. §1367 because the State
law claims are so related to the federal claims that they form part of the same case
or controversy.

                                                8.
   Venue properly lies in the Northern District of Georgia under 28 U.S.C. § 1391
because Puppy Pantry is located within this judicial district and a substantial portion

of the events giving rise to the claims herein arose in this judicial district.

      (b) The Parties

                                                9.
   Terranova resides in Barrow County, Georgia.

                                                10.
   Wake resides in Barrow County, Georgia.
                                                11.
   Davis resides in Jackson County, Georgia.
                                                12.
   Puppy Pantry employed Terranova as a groomer from approximately December

2015 through July 24, 2021.




                                            3
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 4 of 27




                                              13.
   At all times material hereto from August 2018 through July 24, 2021, Terranova

has been an “employee” of Puppy Pantry as FLSA § 3(e)(1), 29 U.S.C. § 203(e)(1),
defines that term.
                                              14.

   Puppy Pantry employed Wake as a groomer from August 1, 2016 through the
date of filing of the within Complaint.
                                              15.

   At all times material hereto during the three years preceding the filing of within
Complaint, Wake has been an “employee” of Puppy Pantry as FLSA § 3(e)(1), 29
U.S.C. § 203(e)(1), defined that term.

                                              16.
   Puppy Pantry employed Davis as a groomer from March 2018 through March
2020.
                                              17.
   At all times material hereto from August 2018 through March 2020, Davis has
been an “employee” of Puppy Pantry as FLSA § 3(e)(1), 29 U.S.C. § 203(e)(1),
defined that term.
                                              18.
   Puppy Pantry is a domestic limited liability company organized under the laws
of the State of Georgia.




                                          4
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 5 of 27




                                              19.
   At all times material hereto, Puppy Pantry was an “employer” of Plaintiffs as

defined in FLSA § 3(d), 29 U.S.C. §203(d).
                                              20.
   Puppy Pantry is subject to the personal jurisdiction of this Court.

                                              21.
   Puppy Pantry may be served with process through its registered agent Elizabeth
Poundstone at 1943 Mineral Springs Road, Hoschton, Georgia 30548.

                                              22.
   At all times material hereto, Plaintiffs were “employees” of Poundstone as
defined in the FLSA § 3(e)(1), 29 U.S.C. § 203(e)(1).

                                              23.
   Poundstone resides in Gwinnett County, Georgia.
                                              24.
   At all times material hereto, Poundstone was an “employer” of Plaintiffs as
defined in FLSA § 3(d), 29 U.S.C. §203(d).
                                              25.
   Poundstone is subject to the personal jurisdiction of this Court.
                                              26.
   Poundstone may be served with process at 1943 Mineral Springs Road,
Hoschton, Georgia 30548.




                                          5
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 6 of 27




      (c) Individual Coverage

                                             27.
   During all times relevant from August 2018 through July 24, 2021, Terranova

was “engaged in commerce” as an employee of Puppy Pantry as defined in the
FLSA, § 6(a), 29 U.S.C. § 206 (a) and FLSA, § 7(a)(1), 29 U.S.C. § 207(a)(1).
                                             28.

   During all times relevant from August 2018 through the date of filing the within
Complaint, Wake was “engaged in commerce” as an employee of Puppy Pantry as
defined in the FLSA, § 6(a), 29 U.S.C. § 206 (a) and FLSA, § 7(a)(1), 29 U.S.C.
§ 207(a)(1).
                                             29.
   During all times relevant from August 2018 through March 2020, Davis was
“engaged in commerce” as an employee of Puppy Pantry as defined in the FLSA, §
6(a), 29 U.S.C. § 206 (a) and FLSA, § 7(a)(1), 29 U.S.C. § 207(a)(1).

      (d) Enterprise Coverage:

                                             30.
   At all times during the period from August 2018 through August 2020
(hereinafter the “Relevant Time Period”), Puppy Pantry was an “enterprise engaged

in commerce or in the production of goods for commerce” as defined in the FLSA,
§ 6(a), 29 U.S.C. § 206 (a) and FLSA, § 7(a)(1), 29 U.S.C. § 207(a)(1).
                                             31.
   Throughout 2018, Puppy Pantry had two or more “employees engaged in
commerce” as defined by 29 U.S.C. § 203(s)(1)(A).

                                         6
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 7 of 27




                                            32.
   Throughout 2019, Puppy Pantry had two or more “employees engaged in

commerce” as defined by 29 U.S.C. § 203(s)(1)(A).
                                            33.
   Throughout 2020, Puppy Pantry had two or more “employees engaged in

commerce” as defined by 29 U.S.C. § 203(s)(1)(A).
                                            34.
   Throughout 2021, Puppy Pantry had two or more “employees engaged in

commerce” as defined by 29 U.S.C. § 203(s)(1)(A).
                                            35.
   Throughout the Relevant Time Period, Plaintiffs and other employees of Puppy

Pantry handled goods which moved in interstate commerce in the furtherance of the
commercial purpose of Puppy Pantry including office furniture, office supplies,
computers, phones, pet food, grooming equipment and grooming supplies.
                                            36.
   Throughout 2018, Puppy Pantry had two or more “employees handling, selling
or otherwise working on goods or materials that have been moved in or produced
for commerce by any person.” as defined in 29 U.S.C. § 203(s)(1)(A).
                                            37.
   Throughout 2019, Puppy Pantry had two or more “employees handling, selling
or otherwise working on goods or materials that have been moved in or produced
for commerce by any person.” as defined in 29 U.S.C. § 203(s)(1)(A).



                                        7
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 8 of 27




                                              38.
   Throughout 2020, Puppy Pantry had two or more “employees handling, selling

or otherwise working on goods or materials that have been moved in or produced
for commerce by any person.” as defined in 29 U.S.C. § 203(s)(1)(A).
                                              39.

   Throughout 2021, Puppy Pantry had two or more “employees handling, selling
or otherwise working on goods or materials that have been moved in or produced
for commerce by any person.” as defined in 29 U.S.C. § 203(s)(1)(A).

                                              40.
   Throughout 2018, Puppy Pantry had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level

that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                              41.
   Throughout 2019, Puppy Pantry had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level
that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                              42.
   Throughout 2020, Puppy Pantry had an annual gross volume of sales made or
business done of not less than $500,000 (exclusive of excise taxes at the retail level
that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).




                                          8
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 9 of 27




                                              43.
   Throughout 2021, Puppy Pantry had an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level
that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).
                                              44.

   Throughout the Relevant Time Period, Puppy Pantry has been an “enterprise
engaged in commerce or in the production of goods for commerce" as defined in
FLSA § 3(s)(1), 29 U.S.C. § 203(s)(1).

      (e) Statutory Employer

                                              45.
   Throughout the Relevant Time Period, Poundstone was an owner and/or operator
of Puppy Pantry.

                                              46.
   Throughout the Relevant Time Period, Poundstone exercised operational control
over Plaintiffs’ work activities.
                                              47.
   Throughout the Relevant Time Period, Poundstone was involved in the day-to-
day operation of Puppy Pantry.

                                              48.
   Throughout the Relevant Time Period, Puppy Pantry vested Poundstone with
supervisory authority over Plaintiffs.




                                          9
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 10 of 27




                                             49.
   Throughout the Relevant Time Period, Poundstone exercised supervisory

authority over Plaintiffs.
                                             50.
   Throughout the Relevant Time Period, Poundstone scheduled Plaintiffs’ working

hours or supervised the scheduling of Plaintiffs’ working hours.
                                             51.
   Throughout the Relevant Time Period, Poundstone exercised authority and

supervision over Plaintiffs’ compensation.
                                             52.
   Throughout the Relevant Time Period, Poundstone had the authority to discipline

Plaintiffs, including terminating their employment at Puppy Pantry.

      (f) Lack of Exemption – Terranova

                                             53.
   Throughout the Relevant Time Period, Terranova was not exempt from the
minimum wage requirements of the FLSA by reason of any exemption.
                                             54.
   Throughout the Relevant Time Period, Terranova was not exempt from the

maximum hour requirements of the FLSA by reason of any FLSA exemption.
                                             55.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Terranova

in a bona fide professional capacity within the meaning of 29 USC § 213 (a)(1).


                                        10
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 11 of 27




                                             56.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Terranova

in a bona fide administrative capacity within the meaning of 29 USC § 213 (a)(1).
                                             57.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Terranova

in a bona fide executive capacity within the meaning of 29 USC § 213 (a)(1).
                                             58.
   Throughout the Relevant Time Period, Terranova did not supervise two or more

employees.
                                             59.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Terranova

in the capacity of an “outside salesman” so as to be exempt from the minimum and
maximum hour requirements of 29 USC § 213 (a)(1).

      (g) Lack of Exemption – Wake

                                             60.
   Throughout the Relevant Time Period, Wake was not exempt from the minimum
wage requirements of the FLSA by reason of any exemption.
                                             61.

   Throughout the Relevant Time Period, Wake was not exempt from the maximum
hour requirements of the FLSA by reason of any FLSA exemption.




                                        11
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 12 of 27




                                            62.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Wake in a

bona fide professional capacity within the meaning of 29 USC § 213 (a)(1).
                                            63.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Wake in a

bona fide administrative capacity within the meaning of 29 USC § 213 (a)(1).
                                            64.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Wake in a

bona fide executive capacity within the meaning of 29 USC § 213 (a)(1).
                                            65.
   Throughout the Relevant Time Period, Wake did not supervise two or more

employees.
                                            66.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Wake in the
capacity of an “outside salesman” so as to be exempt from the minimum and
maximum hour requirements of 29 USC § 213 (a)(1).

      (h) Lack of Exemption – Davis

                                            67.

   Throughout the Relevant Time Period, Davis was not exempt from the minimum
wage requirements of the FLSA by reason of any exemption.




                                       12
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 13 of 27




                                            68.
   Throughout the Relevant Time Period, Davis was not exempt from the maximum

hour requirements of the FLSA by reason of any FLSA exemption.
                                            69.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Davis in a

bona fide professional capacity within the meaning of 29 USC § 213 (a)(1).
                                            70.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Davis in a

bona fide administrative capacity within the meaning of 29 USC § 213 (a)(1).
                                            71.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Davis in a

bona fide executive capacity within the meaning of 29 USC § 213 (a)(1).
                                            72.
   Throughout the Relevant Time Period, Davis did not supervise two or more
employees.
                                            73.
   Throughout the Relevant Time Period, Puppy Pantry did not employ Davis in the
capacity of an “outside salesman” so as to be exempt from the minimum and
maximum hour requirements of 29 USC § 213 (a)(1).




                                       13
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 14 of 27




      (i) Misclassification As Independent Contractors

                                             74.
   Throughout the Relevant Time Period, all of Plaintiffs’ working efforts at Puppy

Pantry were directed at serving Defendants’ customers.
                                             75.
   Throughout the Relevant Time Period, Plaintiffs did not exercise independent

business judgment in the course of their work as groomers for Puppy Pantry.
                                             76.
   Throughout the Relevant Time Period, Puppy Pantry controlled Plaintiffs’
working hours.
                                             77.
   Throughout the Relevant Time Period, some of Puppy Pantry’s customers
scheduled appointments with Plaintiffs for grooming services via Puppy Pantry’s
online scheduling system.
                                             78.
   Throughout the Relevant Time Period, Defendants required that Plaintiffs be
present at work by 9:00 a.m. on days that they were scheduled to work.
                                             79.

   Throughout the Relevant Time Period, Defendants required that Plaintiffs work
some Saturdays.
                                             80.

   Throughout the Relevant Time Period, Defendants provided Plaintiffs with the
majority of the tools, equipment and other materials necessary for Plaintiffs to

                                        14
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 15 of 27




perform their jobs as groomers for Defendants including, but not limited to, the store
facility, grooming tables, bathtubs, fans, dryers, and shampoos.

                                              81.
   Throughout the Relevant Time Period, Defendants hired bathers to assist
Plaintiffs Terranova and Wake in the performance of their jobs as groomers for

Defendants.
                                              82.
   Throughout the Relevant Time Period, Defendants also required that Plaintiffs

perform other services including, working in their store, checking out customers,
and promoting and selling products such as dog food that were sold to Puppy
Pantry’s customers.

                                              83.
   Throughout the Relevant Time Period, Defendants classified Plaintiffs as
independent contractors.
                                              84.
   Throughout the Relevant Time Period, Defendants misclassified Plaintiffs as
independent contractors.
                                              85.
   Defendants classified Plaintiffs as independent contractors to evade payroll taxes
and to evade the FLSA’s overtime premium requirement.




                                         15
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 16 of 27




      (j) Additional Factual Allegations – Terranova

                                             86.

   Throughout the Relevant Time Period, Defendants employed Terranova at their

Buford, Georgia location.
                                             87.
   Throughout the Relevant Time Period, Defendants compensated Terranova on a

commission-only basis.
                                             88.
   Throughout the Relevant Time Period, Defendants calculated Terranova’s
compensation at 50% of the grooming services she provided on behalf of Puppy
Pantry’s customers.
                                             89.
   Throughout the Relevant Time Period, Defendants scheduled Terranova to work
at least five (5) days during each work week.
                                             90.
   Throughout the Relevant Time Period, Defendants scheduled Terranova to work
8.5 hours during most work days.
                                             91.

   Throughout the Relevant Time Period, Terranova usually worked at least 42.5
hours during each work week.
                                             92.

   Throughout the Relevant Time Period, Defendants were aware of the actual
number of hours Terranova worked performing grooming services.

                                        16
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 17 of 27




                                              93.
   Puppy Pantry failed to pay Terranova at one-and-one-half times her regular

hourly rate for all hours she performed services as a groomer in excess of forty (40)
hours during each work week.
                                              94.

   Throughout the Relevant Time Period, Defendants made deductions from
Terranova’s wages to cover the cost of Workers’ Compensation insurance premiums.
                                              95.

   Puppy Pantry failed to pay Terranova $1,000.00 for work performed during her
last week of employment constituting a material breach of the Contract.

      (k) Additional Factual Allegations – Wake

                                              96.

   During approximately the first 3 years of her employment with Defendants from
August 1, 2016 until 2019, Defendants employed Wake at their Flowery Branch,
Braselton and Buford, Georgia locations.
                                              97.

   During approximately the last 2 years of her employment with Defendants from
2019 until the present date, Defendants have employed Wake at their Flowery

Branch, Georgia location.
                                              98.
   Throughout the Relevant Time Period, Defendants compensated Wake on a

commission-only basis.


                                         17
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 18 of 27




                                             99.
   Throughout the Relevant Time Period, Defendants calculated Wake’s
compensation at 50% of the grooming services she provided on behalf of Puppy
Pantry’s customers.
                                          100.

   During all times relevant from August 2018 through approximately April 2021,
Defendants scheduled Wake to work at least six (6) days during each work week.
                                          101.

   During all times relevant from approximately May 2021 through August 2021,
Defendants scheduled Wake to work at least five (5) days during each work week.
                                          102.

   Throughout the Relevant Time Period, Defendants scheduled Wake to work 8-10
hours during most work days.
                                          103.
   Throughout the Relevant Time Period, Wake usually worked at least 40-60 hours
during each work week.
                                          104.
   Throughout the Relevant Time Period, Defendants were aware of the actual
number of hours Wake worked performing grooming services.
                                          105.
   Puppy Pantry failed to pay Wake at one-and-one-half times her regular hourly
rate for all hours she performed services as a groomer in excess of forty (40) hours
during each work week.

                                        18
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 19 of 27




                                        106.
   Throughout the Relevant Time Period, Defendants made deductions from Wake’s

wages to cover the cost of Workers’ Compensation insurance premiums.

      (l) Additional Factual Allegations – Davis

                                        107.

   Throughout the Relevant Time Period, Defendants employed Davis at their

Braselton, Georgia location.
                                        108.

   Throughout the Relevant Time Period, Defendants compensated Davis on a
commission-only basis.
                                        109.
   Throughout the Relevant Time Period, Defendants calculated Davis’

compensation at 50% of the grooming services she provided on behalf of Puppy
Pantry’s customers.
                                        110.
   During all times relevant from August 2018 through March 2020, Defendants
scheduled Davis to work at least four (4) days during each work week.
                                        111.

   Throughout the Relevant Time Period, Defendants scheduled Davis to work 11.5
hours during most work days.




                                       19
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 20 of 27




                                          112.
   Throughout the Relevant Time Period, Davis usually worked at least 46 hours

during each work week.
                                          113.
   Throughout the Relevant Time Period, Defendants were aware of the actual

number of hours Davis worked performing grooming services.
                                          114.
   Puppy Pantry failed to pay Davis at one-and-one-half times her regular hourly

rate for all hours she performed services as a groomer in excess of forty (40) hours
during each work week.
                                          115.

   Throughout the Relevant Time Period, Defendants made deductions from Davis’
wages to cover the cost of Workers’ Compensation insurance premiums.

      (m)    Allegations Common to all Plaintiffs

                                          116.
   Throughout the Relevant Time Period, Defendants knew or should have known
that Plaintiffs were entitled to FLSA overtime protections.
                                          117.

   Section 7 of the FLSA, 29 U.S.C. § 207, requires that Defendants compensate
Plaintiffs at a rate of one–and–one–half times their regular rate for all time worked
in excess of forty (40) hours in a work week.




                                         20
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 21 of 27




                                          118.
   Throughout the Relevant Time Period, Defendants knew or should have known

that the Section 7 of the FLSA requires that Defendants pay Plaintiffs a premium for
all hours worked above forty (40) hours in a given workweek.
                                          119.

   29 C.F.R. § 778.118 sets forth the manner for calculating overtime wages to
employees who receive a portion of their earnings in commission each week.
                                          120.

   29 C.F.R. § 778.118 requires that the sum total of the commission earned and
other earnings be divided by the total hours worked in order to determine the regular
hourly rate.

                                          121.
   During the Relevant Time Period, Defendants failed to calculate a regular rate for
Plaintiffs by dividing the sum total of the commissions they earned and other
earnings by the total hours worked.
                                          122.
   29 C.F.R. § 778.118 further requires that “(t)he employee must be paid extra
compensation at one-half that rate for each hour worked in excess of” forty hours
per week.
                                          123.
   Throughout the Relevant Time Period, Defendants failed to compensate Plaintiffs
at one-half their regular rate for each hour worked in excess of forty hours in each
workweek.

                                         21
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 22 of 27




                                           124.
   Throughout the Relevant Time Period, Defendants willfully failed to compensate

Plaintiffs at one-half their regular rate for each hour worked in excess of forty hours
in each workweek.
                                           125.

   Throughout the Relevant Time Period, Defendants knew or should have known
that the Section 7 of the FLSA requires that Defendants compensate Plaintiffs a
premium for all time worked in excess of forty hours in a workweek.

                                           126.
   Throughout the Relevant Time Period, Plaintiffs regularly worked more than
forty (40) hours during each workweek.

                                           127.
   Throughout the Relevant Time Period, Plaintiffs were not provided with a break
of thirty (30) minutes or more during each work day during which time they were
free from all work responsibilities.
                                           128.
   Throughout the Relevant Time Period, Defendants failed to pay Plaintiffs at one-
and-one-half times their regular rate for time worked in excess of forty (40) hours in
any and all workweeks.
                                           129.
   Throughout the Relevant Time Period, Defendants made unlawful deductions
from Plaintiffs wages to cover the cost of Workers’ Compensation insurance
premiums.

                                          22
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 23 of 27




                         COUNT I - FAILURE TO PAY OVERTIME

                                          130.
   The allegations contained in paragraphs 1-129 above are incorporated by
reference.

                                          131.
   Throughout the Relevant Time Period, Plaintiffs have been employees covered
by the FLSA and entitled to the overtime protections set forth in FLSA § 7(a), 29
U.S.C. § 207(a).
                                          132.
   Throughout the Relevant Time Period, Plaintiffs regularly worked in Defendants’

employ in excess of forty (40) hours during each work week.
                                          133.

   Throughout the Relevant Time Period, Defendants failed to pay Plaintiffs at one-

and-one-half times their regular rates for time worked in excess of forty (40) hours
during each work week.
                                          134.
   Throughout the Relevant Time Period, Defendants willfully failed to pay
Plaintiffs at one–and–one–half times their regular rates for work in excess of forty
(40) hours in any week during the period from August 2018 through August 2021.
                                          135.
   Plaintiffs are entitled to payment of overtime in an amount to be determined at
trial, in accordance with FLSA § 16(b), 29 U.S.C. § 216(b).


                                        23
        Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 24 of 27




                                           136.
   As a result of the underpayment of overtime compensation as alleged above,

Plaintiffs are entitled to liquidated damages in accordance with FLSA § 16(b), 29
U.S.C. § 216(b).
                                           137.

   As a result of the underpayment of overtime compensation as alleged above,
Plaintiffs are entitled to their litigation costs, including their reasonable attorneys’
fees in accordance with FLSA § 16(b); 29 U.S.C. § 216(b).


      COUNT II – UNLAWFUL DEDUCTIONS FROM PLAINTIFFS’ EARNINGS
      IN ORDER TO PAY THE COST OF WORKERS’ COMPENSATION
      INSURANCE PREMIUMS
                                           138.
   The allegations in all previous paragraphs above are incorporated by reference.
                                           139.
   Plaintiffs did not have the right to exercise control over the time, manner and
method of the work to be performed while working as groomers for Defendants.
                                           140.

   Defendants paid Plaintiffs on a commission-only basis.
                                           141.

   At all times material hereto, Puppy Pantry routinely deducted a portion of
Plaintiffs’ earnings in order to cover the cost of Workers’ Compensation insurance.




                                          24
          Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 25 of 27




                                         142.

   At all times material hereto, Puppy Pantry deducted a portion of Plaintiffs’
earnings during each pay period in order to cover the cost of Workers’ Compensation
insurance premiums.

                                         143.
   At all times material hereto, Puppy Pantry deducted 10% of Plaintiffs’ earnings
during each pay period in order to cover the cost of Workers’ Compensation
insurance premiums.
                                         144.

   Deducting funds from an employee’s earnings in order to pay the cost of
Workers’ Compensation insurance premiums is a violation of O.C.G.A. 34-9-
121(a).

                                         145.

   Deducting funds from an employee’s earnings in order to pay the cost of Workers’
Compensation insurance premiums is contrary to the public policy of the State of
Georgia.
                                         146.

   It is unlawful to make deductions from an employee’s earnings in order to pay
the cost of Workers’ Compensation insurance.




                                        25
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 26 of 27




                                          147.

   Puppy Pantry is liable to Plaintiff for the funds they unlawfully deducted from
Plaintiffs’ earnings in order to pay Workers’ Compensation insurance premiums in
an amount to be determined at trial.

                                          148.
   Puppy Pantry is liable to Plaintiffs for their costs of litigation, including their
reasonable attorneys’ fees, to recover said unlawful deductions.
      COUNT III - BREACH OF CONTRACT AS TO PLAINTIFF TERRANOVA
                                          149.
   The allegations in paragraphs 1-129 above are incorporated by reference.
                                          150.

   Terranova and Puppy Pantry were parties to a contract of employment (hereafter
“the Contract”) from on or about December 2015 through July 24, 2021.
                                          151.
   The Contract provided that Puppy Pantry would pay Terranova for work that was
performed by Terranova on behalf of and for the benefit of Puppy Pantry.
                                          152.
   Puppy Pantry’s deduction of $1,000 from Terranova’s wages during her last week
of employment constitutes a material breach of the Contract.
                                          153.
   As the direct and foreseeable result of this breach, Terranova has sustained
damages of $1,000.00.


                                         26
       Case 1:21-cv-03451-CAP Document 1 Filed 08/23/21 Page 27 of 27




   WHEREFORE, Plaintiffs respectfully pray:
1. That their claims be tried before a jury;

2. That they be awarded due but unpaid overtime compensation in amounts to be
   determined at trial against Defendants, jointly and severally;
3. That they be awarded additional like amounts in liquidated damages; against
   Defendants, jointly and severally;
4. That Plaintiffs be awarded an amount to be determined at trial against Puppy
   Pantry for the funds it unlawfully deducted from Plaintiffs’ earnings in order to

   pay the cost of Workers’ Compensation insurance premiums;
5. That Plaintiff Terranova be awarded damages of $1,000.00 against Defendant
   Puppy Pantry in Breach of Contract damages herein asserted in Count III;

6. That they be awarded their costs of litigation, including their reasonable
   attorneys' fees from Defendants, jointly and severally;
7. That they be awarded nominal damages; and

8. For such other and further relief as the Court deems just and proper.
      Respectfully submitted,

                                               DELONG CALDWELL BRIDGERS
    101 MARIETTA STREET                        FITZPATRICK & BENJAMIN, LLC
    SUITE 2650
    ATLANTA, GEORGIA 30303                 /S/ KEVIN D. FITZPATRICK, JR.
    (404) 979-3150                         KEVIN D. FITZPATRICK, JR.
    (404) 979-3170 (f)                     GA. BAR NO. 262375
    charlesbridgers@dcbflegal.com          /S/CHARLES R. BRIDGERS
    kevin.fitzpatrick@dcbflegal.com        CHARLES R. BRIDGERS
                                           GA. BAR NO. 080791



                                          27
